IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Sadek and Cooper Law Office
1315 Walnut Street, Suite 502
Philadelphia, PA 19107
215-545-0008

In Re:
                                                             Case No.:         19-30999

                                                             Chapter:          13
                     James E. Theisen
                                                             Hearing Date:     June 2, 2020 @ 10am

                                                             Judge:            ABA




ORDER GRANTING that the Objection to the Proof of Claim 6-1 is Approved.

         The relief set forth on the following page, number two (2), is hereby ORDERED.




                                                    Page 1
       AND NOW, upon Objection of Proof of Claim by Ovation Sales Trust Finance Service Finance

Co., LLC in personal property and/or real property of the Debtor located at 903 Northwood Avenue

Cherry Hill, NJ 08002,

       AND, the Debtor having asserted that the alleged proof of claim arises from the theft of the

Debtor’s identity and/or unauthorized signature,

       And, the Debtor having certified that adequate notice of the Motion was sent to the Respondent

and that no answer or other response to the Motion has been filed,

       It is hereby ORDERED that the Motion is GRANTED by default.




                                                   Page 2
